Exhibit 99.1 LEGACY RESERVES ENTERS INTO OIL AND NATURAL GAS SWAPS RELATED TO ACQUISITIONS MIDLAND, TX, May 18, 2007(PRIMENEWSWIRE)—Legacy Reserves LP (NASDAQ:LGCY) today announced it entered into NYMEX WTI Oil swaps and Waha natural gas swaps related to its previously announced planned acquisitions as reported on April 10, 2007 and May 7, 2007. The new oil swaps are tabulated below: Time Period Calendar Contracts Swap Volumes (Bbls.) Average Price ($/Bbl) July-Dec. 2007 51,000 $68.78 2008 93,600 $70.83 2009 86,400 $70.47 2010 80,400 $69.08 2011 74,400 $68.21 2012 69,600 $67.72 Swaps are tabulated below for natural gas fixed price swaps indexed to the Waha hub in West Texas.The Waha hub trades at a discount range of approximately $0.37 - $0.88 to the NYMEX Henry Hub natural gas index.The natural gas prices that we receive for our natural gas sales follow Waha more closely than the NYMEX Henry Hub index. Time Period Calendar Contracts Swap Volumes (MMBtu) Natural Gas Price ($/MMBtu) July-Dec. 2007 125,778 $8.19 2008 210,000 $8.48 2009 180,000 $8.23 2010 159,600 $7.83 2011 144,000 $7.51 2012 132,000 $7.30 About Legacy Reserves LP We are an independent oil and natural gas limited partnership headquartered in Midland, Texas, and are focused on the acquisition and exploitation of oil and natural gas properties primarily located in the Permian Basin of West Texas and southeast New Mexico. Additional information is available at www.LegacyLP.com. Contact: Legacy Reserves LP Steven H. Pruett, 432-689-5200 President and Chief Financial Officer Source: Legacy Reserves LP
